

EXHIBIT 10.1




AMENDMENT TO EMPLOYMENT AGREEMENT




WHEREAS, Znergy, Inc. (the “Company” or “Employer”) executed an employment
agreement (the “Agreement”) dated May 15, 2017 with Christopher J. Floyd to
serve as its Chief Financial Officer (the “CFO”), (collectively, the “Parties”);
and


WHEREAS, the Company and the CFO desire to amend the Agreement to replace
language in Section 5.5 TERMINATION PAY;


NOW, THEREFORE, the Parties hereby amend Section 5.5 (d) as follows:


Section 5.5(d) is removed and replaced with the following:


Termination by the Executive For Good Reason or by the Employer without Cause.
If the Executive terminates this Agreement For Good Reason, or if the Employer
terminates the Employee without Cause, the Employer will pay the Executive (i)
the Executive's Salary for the remainder, if any, of the calendar month in which
such termination is effective and for four (4) consecutive calendar months
thereafter, (ii) the Executive's Unvested Options to purchase shares of the
Company’s common stock are forfeited, and (iii) the Company will issue 3,000,000
shares of its common stock to Executive within 10 business days of termination.






Agreed and accepted this 15th day of November, 2017
 
Znergy, Inc.
 
 
/s/ Dave Baker                              
Dave Baker
Chief Executive Officer
Employee
 
 
/s/ Christopher J. Floyd                              
Christopher J. Floyd



 